Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-3, 8, 15, 17, 18, 20, 21, 23, 24, and 28-33, as well as the species election of 1) an anti-NKG2D antibody comprising the VH of SEQ ID NO: 1 and the VL of SEQ ID NO: 2 and 2) an anti-PSMA antibody comprising the VH of SEQ ID NO: 49 and the VL of SEQ ID NO: 53, in the reply filed on 09/15/2021 is acknowledged.
	Claims 1-3, 8, 15, 17, 18, 20, 21, 23, 24, and 28-33 are pending.
Claims 34-36 are canceled.
Claims 20, 21, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2021.
	Claims 1-3, 8, 15, 17, 18, and 28-33 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claim 8 is drawn to an anti-NKG2D antigen-binding site comprising a VH that is 90% identical to SEQ ID NO: 1 and a VL that is 90% identical to SEQ ID NO: 2. The claims encompass a genus of antigen-binding sites having diverse heavy and light chain CDR amino acid sequences. Following a review of the specification, it appears that Applicant has disclosed a single species comprised with the genus claimed, specifically an anti-NKG2D antigen-binding site comprising the VH of SEQ ID NO: 1 and the VL of SEQ ID NO: 2; however in view of this 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed one species within the genus claimed. However given the substantial antibody structure variation within the 
Furthermore Applicant has not disclosed relevant, identifying characteristics of CDR region amino acid sequences that confer upon an antibody the ability to bind NKG2D, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind NKG2D. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that antibodies having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of heavy and light chain variable domains do not describe the particularly identifying structural feature of the antibody that correlates with the antibody’s ability to bind antigen. Absent a description of the at least minimal structural features correlating with a functional ability to bind NKG2D which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which heavy and light chain CDR amino acid sequences may be combined such that the resultant heavy and light chain variable regions comprise six CDRs that confer the ability to bind NKG2D.
Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Accordingly absent empirical determination, one skilled in the art would be unable to predict or envision which CDR residues comprised within the VH of SEQ ID NO: 1 and the VL of SEQ ID NO: 2 may be changed such that the resultant variant CDR residues form an antigen-binding site capable of binding NKG2D. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences, that correlate with the ability to bind NKG2D, and because the one disclosed species detailed above is not 
Although screening techniques can be used to isolate CDR variant antibodies that possess the ability to bind NKG2D, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Claim 17 is included in the rejection of the claims under 35 U.S.C. 112(a), because, similar to claim 8, claim 17 recites a genus of antigen-binding sites having variable heavy and light chain CDR amino acid sequences, and in the absence of empirical determination, one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which light and heavy chain CDR sequences encompassed by the genus of antigen-binding sites comprising a VH that is 90% identical to SEQ ID NO: 49 and a VL that is 90% identical to SEQ ID NO: 53 give rise to antigen-binding sites capable of binding PSMA.
	
35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 28-30, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghayur et al. (US PG PUB 2009/0304693, publication date: 12/10/2009).
Ghayur et al. disclose a dual variable domain immunoglobulin (DVD-Ig) molecule that may bind one or more targets, including PSMA and NKG2D, see [0289]. At [0049], Ghayur et al. teach that DVD-Ig molecules of the invention may comprise an IgG1 Fc region, and it is known in the art that CD16 is an Fc receptor molecule that binds IgG1. With respect to claim 32, it is noted that the claim does not require that the Fc domain of the invention comprises a particular amino acid sequence. The claim only requires that the Fc domain of the invention comprises an amino acid sequence that is at least 90% identical to amino acids 234-332 of a human IgG1 antibody. Given that the DVD-Ig molecule of Ghayur et al. comprises a human IgG1 Fc region, it is submitted that the DVD-Ig molecule of Ghayur et al. meets the limitation of a protein that comprises an Fc region, wherein said Fc region comprises an amino acid sequence that is at least 90% identical to amino acids 234-332 of a human IgG1 antibody. At [0069], Ghayur et al. disclose that “[t]he invention also provides a pharmaceutical composition comprising a binding protein, as disclosed herein and a pharmaceutically acceptable carrier.” At [0078], Ghayur et al. disclose that “[t]his invention pertains to multivalent and/or multispecific 
Therefore all of the limitations of claims 1, 28-30, 32, and 33 are met by Ghayur et al.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3, 8, 15, 17, 18, and 28-33 are rejected under 35 U.S.C. 103 as being obvious over Chang et al. (US PG PUB 2019/0359716, effective filing date: 02/08/2017) in view of Bander et al. (US PAT 7,514,078, issue date: 04/07/2009).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 1 of Chang et al. recites a protein comprising:
	(a)	a first antigen-binding site that binds NKG2D;
(b)	a second antigen-binding site that binds a tumor-associated antigen; and 
in vivo or ex vivo.” At [0136], Chang et al. teach that “[t]he multi-specific proteins described above can be made using recombinant DNA technology well known to a skilled person in the art. For example, a first nucleic acid sequence encoding the first immunoglobulin heavy chain can be cloned into a first expression vector; a second nucleic acid sequence encoding the second immunoglobulin heavy chain can be cloned into a second expression vector; a third nucleic acid sequence encoding the immunoglobulin light chain can be cloned into a third expression vector; the first, second, and third expression vectors can be stably transfected together into host cells to produce the multimeric proteins.”
Although Chang et al. teach a protein comprising:
	(a)	a first antigen-binding site that binds NKG2D;
(b)	a second antigen-binding site that binds a tumor-associated antigen; and 
(c)	an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, Chang et al. does not teach or suggest a protein comprising:
	(a)	a first antigen-binding site that binds NKG2D;
(b)	a second antigen-binding site that binds a tumor-associated antigen; and 
(c)	an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, wherein said tumor-associated antigen is PSMA. This deficiency is remedied by Bander et al.
At columns 2 and 3, Bander et al. teach “antibodies and particularly, modified antibodies, or antigen-binding fragments thereof, that bind to the extracellular domain of human prostate specific membrane antigen (PSMA). The modified anti-PSMA antibodies, or antigen-binding fragments thereof, have been rendered less immunogenic compared to their unmodified in vivo and in vitro.” At column 8, Bander et al. teach that “the heavy or light chain variable region of the modified anti-PSMA antibody has an amino acid sequence which has at least 80%, 85%, 90%, 95%, 97%, 98%, 99% or more identity with SEQ ID NO: 21 or SEQ ID NO: 22, respectively (corresponding to the heavy and light chain variable regions of deimmunized J591…” SEQ ID NO(s): 21 and 22 of Bander et al. share 100% homology with the heavy and light chain variable regions of the instant SEQ ID NO(s): 49 and 53, respectively. At column 30 and 31, Bander et al. teach that “[t]he invention also features a method of ablating or killing, a cell, e.g., a prostatic cell (e.g., a cancerous or non-cancerous prostatic cell, e.g., a normal, benign or hyperplastic prostatic epithelial cell), or a malignant, non-prostatic cell, e.g., cell found in a non-prostatic solid tumor that, e.g., has vasculature which expresses PSMA, a soft tissue tumor, or a metastatic lesion (e.g., a cell found in renal, urothelial (e.g. bladder), colonic, rectal, pulmonary, breast or hepatic cancers and/or metastases thereof). Methods of the invention include contacting the cell, or a nearby cell, e.g., a vascular endothelial cell proximate to the cell, with an anti-PSMA antibody as described herein, e.g., a modified anti-PSMA antibody, in an amount sufficient to ablate or kill, the cell.”
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Chang et al. and Bander et al. to develop a protein comprising:
	(a)	a first antigen-binding site that binds NKG2D;
(b)	a second antigen-binding site that binds a tumor-associated antigen; and 

	(a)	a first antigen-binding site that binds NKG2D;
(b)	a second antigen-binding site that binds a tumor-associated antigen; and 
(c)	an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16. Furthermore Bander et al. teach antibodies that bind PSMA, and Bander et al. teach that said antibodies may be used to treat cancerous prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. One of ordinary skill in the art would have therefore been motivated to modify the protein of Chang et al. to comprise a second antigen-binding site that binds PSMA, because the resultant invention would have reasonably been expected to treat PSMA-expressing cancers.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1-3, 15, 17, 18, 28-30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rader et al. (US PG PUB 2011/0150870, publication date: 03/23/2011), Bander et al. (US PAT 7,514,078, issue date: 04/07/2009), and Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014), as evidenced by Shum et al. (J Immunol, 168: 240-252, 2002).
At [0003], Rader et al. teach “a fully human monoclonal antibody to NKG2D, which is an activating receptor found on natural killer (NK) cells and a costimulatory receptor on certain 
Although Rader et al. teach a bispecific antibody having a specificity for NKG2D and a tumor-associated antigen, Rader et al. does not teach or suggest a protein comprising:
	(a)	a first antigen-binding site that binds NKG2D;
(b)	a second antigen-binding site that binds a tumor-associated antigen; and 
(c)	an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, wherein said tumor-associated antigen is PSMA. These deficiencies are remedied by Bander et al. and Moore et al.
At columns 2 and 3, Bander et al. teach “antibodies and particularly, modified antibodies, or antigen-binding fragments thereof, that bind to the extracellular domain of human prostate specific membrane antigen (PSMA). The modified anti-PSMA antibodies, or antigen-binding fragments thereof, have been rendered less immunogenic compared to their unmodified counterparts to a given species, e.g., a human. The modified anti-PSMA antibodies, or fragments thereof, bind to human PSMA with high affinity and specificity, and thus can be used as diagnostic, prophylactic, or therapeutic agents in vivo and in vitro.” At column 8, Bander et al. teach that “the heavy or light chain variable region of the modified anti-PSMA antibody has an amino acid sequence which has at least 80%, 85%, 90%, 95%, 97%, 98%, 99% or more identity with SEQ ID NO: 21 or SEQ ID NO: 22, respectively (corresponding to the heavy and light chain variable regions of deimmunized J591…” SEQ ID NO(s): 21 and 22 of Bander et al. share 100% homology with the heavy and light chain variable regions of the instant SEQ ID NO(s): 49 and 53, respectively. At column 30 and 31, Bander et al. teach that “[t]he invention also features 
Moore et al. teach heterodimeric bispecific antibody formats that enable the engagement of distinct target antigens, see [0006]. At [0007], Moore et al. teach that “[i]n one aspect, the present invention provides heterodimeric antibodies comprising a first monomer comprising a first heavy chain constant domain comprising a first variant Fc domain and a first antigen binding domain and a second monomer comprising a second heavy chain constant domain comprising a second variant Fc domain and a second antigen binding domain.” At Figure 1B, Moore et al. teach the “triple F” format, which is also known as the “bottle-opener” configuration. This figuration comprises:
i)	a first monomer comprising
A)	a single chain Fv domain (scFv) that binds a first antigen, wherein said scFv domain comprises:
1)	a first variable heavy domain (VH1);
2)	a scFv linker; and
3)	a first variable light domain (VL1); and
B)    a first Fc domain;

iii)	a light chain comprising a second variable light domain (VL2) and a constant light domain (CL), wherein said VH2 and said VL2 bind a second antigen. At [0136], Moore et al. teach that “[t]raditional antibody structural units typically comprise a tetramer. Each tetramer is typically composed of two identical pairs of polypeptide chains, each pair having one ‘light’ (typically having a molecular weight of about 25 kDa) and one ‘heavy’ chain (typically having a molecular weight of about 50-70 kDa). Human light chains are classified as kappa and lambda light chains. The present invention is directed to the IgG class, which has several subclasses, including, but not limited to IgG1, IgG2, IgG3, and IgG4.” At [0298], Moore et al. teach that therapeutic compositions of the invention may be formulated into pharmaceutical compositions that comprise a pharmaceutical carriers. At [0016], Moore et al. teach that “[i]n additional aspects the present invention provides nucleic acids, expression vectors and host cells that will produce the heterodimeric proteins and antibodies of the invention.”
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Rader et al. with the teachings of Bander et al. and Moore et al. to develop a protein comprising:
	(a)	a first antigen-binding site that binds NKG2D;
(b)	a second antigen-binding site that binds a tumor-associated antigen; and 
(c)	an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, wherein said tumor-associated antigen is PSMA. One of ordinary skill in the art would have been motivated to do so, because Rader et al. teach or suggest that a bispecific antibody having a specificity for NKG2D and a tumor-associated 
Furthermore in view of the teachings of Moore et al., specifically that heterodimeric bispecific antibody formats enable the engagement of distinct target antigens, one of ordinary skill in the art would appreciate that antibodies specific for PSMA and NKG2D could be delivered using the heterodimeric bispecific antibody format detailed above. One of ordinary skill in the art would have therefore been motivated to modify the invention of Rader et al. and Bander et al. to employ the use of the heterodimeric bispecific antibody format of Moore et al. The resultant method would comprise a limited number of combinations, either a) a bispecific antibody that comprises a Fab fragment specific for PSMA and an scFv specific for NKG2D and an IgG Fc region or b) a bispecific antibody that comprises an scFv specific for PSMA and a Fab fragment specific for NKG2D and an IgG Fc region, each of which would be expected to provide a therapeutic benefit to cancer patients having PSMA-expressing cancers. It is known in the art that CD16 is an Fc receptor found on immune cells that binds IgG. As such the invention of Rader et al., Bander et al., and Moore et al. meets the limitations of a protein comprising (a) a 
Claim 2 is included in the rejection of the claims under 35 U.S.C. 103, because Rader et al. teach anti-human NKG2D antibodies that bind to the extracellular domain of human NKG2D. As indicated at Figure 3 of Shum et al. (J Immunol, 168: 240-252, 2002), the extracellular domain of human NKG2D and primate NKG2D appear to have identical amino acid sequences, and at p. 244, Shum et al. teach that “we have defined three very similar human NKG2D alleles and a single chimpanzee Pt-NKG2D allele. The sequences have a nucleotide identity of ~98.9%, demonstrating that NKG2D, like CD94, is a highly conserved gene.” Therefore absent evidence to the contrary, it is submitted that the anti-NKG2D antibody of Rader et al. binds to NKG2D in humans and non-human primates.
With respect to claim 30, it is noted that the claim does not require that the Fc domain of the invention comprises a particular amino acid sequence. The claim only requires that the Fc domain of the invention comprises an amino acid sequence that is at least 90% identical to amino acids 234-332 of a human IgG1 antibody. Given that the heterodimeric bispecific antibody of Moore et al. comprises a human IgG1 Fc region, it is submitted that the heterodimeric bispecific antibody of Rader et al., Bander et al., and Moore et al. meets the limitation of a protein that comprises an Fc region, wherein said Fc region comprises an amino acid sequence that is at least 90% identical to amino acids 234-332 of a human IgG1 antibody.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

31 is rejected under 35 U.S.C. 103 as being unpatentable over Rader et al. (US PG PUB 2011/0150870, publication date: 03/23/2011), Bander et al. (US PAT 7,514,078, issue date: 04/07/2009), and Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014), as evidenced by Shum et al. (J Immunol, 168: 240-252, 2002), as applied to claims 1-3, 15, 17, 18, 28-30, 32, and 33, and further in view of Parren et al. (US PG PUB 2015/0353636, publication date: 12/10/2015).
The teachings of Rader et al., Bander et al., and Moore et al. are detailed above. Although these references teach or suggest a protein comprising:
	(a)	a first antigen-binding site that binds NKG2D;
(b)	a second antigen-binding site that binds a tumor-associated antigen; and 
(c)	an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, wherein said tumor-associated antigen is PSMA, these references do not teach or suggest a protein comprising:
	(a)	a first antigen-binding site that binds NKG2D;
(b)	a second antigen-binding site that binds a tumor-associated antigen; and 
(c)	an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, wherein said tumor-associated antigen is PSMA and wherein the Fc domain comprises one or more of the Fc domain amino acid mutations recited in claim 31. This deficiency is remedied by Parren et al.
Parren et al. teach methods of increasing complement-dependent cytotoxicity (CDC) of a parental bispecific antibody by “introducing a mutation to the first and/or second CH2-CH3 region in one or more amino acid residue(s) selected from the group corresponding to E430X, E345X, S440Y and S440W in the Fc region of a human IgG1 heavy chain; and wherein the first 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Rader et al., Bander et al., and Moore et al. with the teachings of Parren et al. to develop a protein comprising:
	(a)	a first antigen-binding site that binds NKG2D;
(b)	a second antigen-binding site that binds a tumor-associated antigen; and 
(c)	an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, wherein said tumor-associated antigen is PSMA and wherein the Fc domain comprises one or more of the Fc domain amino acid mutations recited in claim 31. One of ordinary skill in the art would have been motivated to do so, because Rader et al., Bander et al., and Moore et al. teach or suggest a protein comprising:
	(a)	a first antigen-binding site that binds NKG2D;
(b)	a second antigen-binding site that binds a tumor-associated antigen; and 
(c)	an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, wherein said tumor-associated antigen is PSMA. 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 15, 17, 18, 28-30, 32, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11, and 18-21 of copending Application No. 16/483,330 in view of Bander et al. (US PAT 7,514,078, issue date: 04/07/2009).
The claims of copending Application No. 16/483,330 recite a protein that comprises an NKG2D antigen-binding site, a tumor antigen-binding site, and an Fc domain that binds CD16.

With respect to claim 15, Bander et al. teach that anti-PSMA antibodies of the invention may be scFv molecules, see column 4. In view of the teachings of Bander et al., one of ordinary skill in the art would have been motivated to prepare the protein of copending Application No. 16/483,330 to comprise a PSMA antigen-binding site that is an scFv, because the resultant protein would reasonably be expected to bind PSMA and be suitable for treating PSMA-expressing cancers.
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 16/483,330 in view of Bander et al.
This is a provisional nonstatutory double patenting rejection. 

Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11, and 18-21 of copending Application No. 16/483,330 in view of Bander et al. (US PAT 7,514,078, issue date: 04/07/2009), as applied to claims 1-3, 15, 
The claims of copending Application No. 16/483,330 recite a protein that comprises an NKG2D antigen-binding site, a tumor antigen-binding site, and an Fc domain that binds CD16.
The teachings of Bander et al. are detailed above. Bander et al. teach antibodies that bind PSMA, and Bander et al. teach that said antibodies may be used to treat cancerous prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. One of ordinary skill in the art would have therefore been motivated to modify the claims of copending Application No. 16/483,330 to comprise a tumor antigen-binding site, wherein said tumor antigen is PSMA, because resultant invention would have reasonably been expected to specifically target prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. As such the bispecific antibody of copending Application No. 16/483,330 and Bander et al. would have reasonably been expected to treat PSMA-expressing cancers.
With respect to claim 15, Bander et al. teach that anti-PSMA antibodies of the invention may be scFv molecules, see column 4. In view of the teachings of Bander et al., one of ordinary skill in the art would have been motivated to prepare the protein of copending Application No. 16/483,330 to comprise a PSMA antigen-binding site that is an scFv, because the resultant protein would reasonably be expected to bind PSMA and be suitable for treating PSMA-expressing cancers.
With respect to claim 31, the teachings of Parren et al. are detailed above. One of ordinary skill in the art would have been motivated to modify the protein of copending Application No. 16/483,330 and Bander et al. to comprise the Fc region modifications of Parren 
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 16/483,330 in view of Bander et al. and Parren et al.
This is a provisional nonstatutory double patenting rejection. 

Claims 1, 2, 15, 17, 18, and 28-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 86 and 89, 90, 92-97 of copending Application No. 16/967,216 in view of Bander et al. (US PAT 7,514,078, issue date: 04/07/2009).
The claims of copending Application No. 16/967,216 recite a protein that comprises an NKG2D antigen-binding site, a tumor antigen-binding site, and an Fc domain that binds CD16.
The teachings of Bander et al. are detailed above. Bander et al. teach antibodies that bind PSMA, and Bander et al. teach that said antibodies may be used to treat cancerous prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. One of ordinary skill in the art would have therefore been motivated to modify the claims of copending Application No. 16/967,216 to comprise a tumor antigen-binding site, wherein said tumor antigen is PSMA, because resultant invention would have reasonably been expected to specifically target prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. As such the bispecific antibody of copending Application No. 16/967,216 and Bander et al. would have reasonably been expected to treat PSMA-expressing cancers.

Therefore the instant claims are prima facie obvious over the claims of copending Application No. 16/967,216 in view of Bander et al.
This is a provisional nonstatutory double patenting rejection. 

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 86 and 89, 90, 92-97 of copending Application No. 16/967,216 and Bander et al. (US PAT 7,514,078, issue date: 04/07/2009), as applied to claims 1, 2, 15, 17, 18, and 28-33, and further in view of Rader et al. (US PG PUB 2011/0150870, publication date: 03/23/2011).
The claims of copending Application No. 16/967,216 recite a protein that comprises an NKG2D antigen-binding site, a tumor antigen-binding site, and an Fc domain that binds CD16.
The teachings of Bander et al. are detailed above. Bander et al. teach antibodies that bind PSMA, and Bander et al. teach that said antibodies may be used to treat cancerous prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. One of ordinary skill in the art would have therefore been motivated to modify the claims of copending Application No. 16/483,330 to comprise a tumor antigen-binding site, wherein said tumor antigen is PSMA, because resultant invention would have reasonably been expected to 
With respect to claim 3, at [0024], Rader et al. teach that anti-NKG2D antibodies of the invention may be scFv molecules. In view of the teachings of Rader et al., one of ordinary skill in the art would have been motivated to prepare the protein of copending Application No. 16/967,216 and Bander et al. to comprise an NKG2D antigen-binding site that is an scFv, because the resultant protein would reasonably be expected to be suitable for treating PSMA-expressing cancers.
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 16/967,216 in view of Bander et al. and Rader et al.
This is a provisional nonstatutory double patenting rejection. 

Claims 1-3, 15, 17, 18, 28-30, 32, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 34, 35, 43, and 45-47 of copending Application No. 16/967,218 in view of Bander et al. (US PAT 7,514,078, issue date: 04/07/2009).
The claims of copending Application No. 16/967,218 recite a protein that comprises an NKG2D antigen-binding site, a tumor antigen-binding site, and an Fc domain that binds CD16.
The teachings of Bander et al. are detailed above. Bander et al. teach antibodies that bind PSMA, and Bander et al. teach that said antibodies may be used to treat cancerous prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. One of 
With respect to claim 15, Bander et al. teach that anti-PSMA antibodies of the invention may be scFv molecules, see column 4. In view of the teachings of Bander et al., one of ordinary skill in the art would have been motivated to prepare the protein of copending Application No. 16/967,218 to comprise a PSMA antigen-binding site that is an scFv, because the resultant protein would reasonably be expected to bind PSMA and be suitable for treating PSMA-expressing cancers.
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 16/967,218 in view of Bander et al.
This is a provisional nonstatutory double patenting rejection. 

Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 34, 35, 43, and 45-47 of copending Application No. 16/967,218 in view of Bander et al. (US PAT 7,514,078, issue date: 04/07/2009), as applied to claims 1-3, 15, 17, 18, 28-30, 32, and 33, and further in view of Parren et al. (US PG PUB 2015/0353636, publication date: 12/10/2015).

The teachings of Bander et al. are detailed above. Bander et al. teach antibodies that bind PSMA, and Bander et al. teach that said antibodies may be used to treat cancerous prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. One of ordinary skill in the art would have therefore been motivated to modify the claims of copending Application No. 16/967,218 to comprise a tumor antigen-binding site, wherein said tumor antigen is PSMA, because resultant invention would have reasonably been expected to specifically target prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. As such the bispecific antibody of copending Application No. 16/967,218 and Bander et al. would have reasonably been expected to treat PSMA-expressing cancers.
With respect to claim 15, Bander et al. teach that anti-PSMA antibodies of the invention may be scFv molecules, see column 4. In view of the teachings of Bander et al., one of ordinary skill in the art would have been motivated to prepare the protein of copending Application No. 16/967,218 to comprise a PSMA antigen-binding site that is an scFv, because the resultant protein would reasonably be expected to bind PSMA and be suitable for treating PSMA-expressing cancers.
With respect to claim 31, the teachings of Parren et al. are detailed above. One of ordinary skill in the art would have been motivated to modify the protein of copending Application No. 16/967,218 and Bander et al. to comprise the Fc region modifications of Parren et al., because the resultant invention would be expected to display improved CDC activity, 
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 16/967,218 in view of Bander et al. and Parren et al.
This is a provisional nonstatutory double patenting rejection. 

Claims 1, 3, 15, 17, 18, and 28-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, 35, 37, 38, 122, and 123 of copending Application No. 17/058,335 in view of Bander et al. (US PAT 7,514,078, issue date: 04/07/2009).
The claims of copending Application No. 17/058,335 recite a protein that comprises an NKG2D antigen-binding site, a tumor antigen-binding site, and an Fc domain that binds CD16.
The teachings of Bander et al. are detailed above. Bander et al. teach antibodies that bind PSMA, and Bander et al. teach that said antibodies may be used to treat cancerous prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. One of ordinary skill in the art would have therefore been motivated to modify the claims of copending Application No. 17/058,335 to comprise a tumor antigen-binding site, wherein said tumor antigen is PSMA, because resultant invention would have reasonably been expected to specifically target prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. As such the bispecific antibody of copending Application No. 17/058,335 and Bander et al. would have reasonably been expected to treat PSMA-expressing cancers.

Therefore the instant claims are prima facie obvious over the claims of copending Application No. 17/058,335 in view of Bander et al.
This is a provisional nonstatutory double patenting rejection. 

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, 35, 37, 38, 122, and 123 of copending Application No. 17/058,335 in view of Bander et al. (US PAT 7,514,078, issue date: 04/07/2009), as applied to claims 1, 3, 15, 17, 18, and 28-33, and further in view of Rader et al. (US PG PUB 2011/0150870, publication date: 03/23/2011), as evidenced by Shum et al. (J Immunol, 168: 240-252, 2002).
The claims of copending Application No. 17/058,335 recite a protein that comprises an NKG2D antigen-binding site, a tumor antigen-binding site, and an Fc domain that binds CD16.
The teachings of Bander et al. are detailed above. Bander et al. teach antibodies that bind PSMA, and Bander et al. teach that said antibodies may be used to treat cancerous prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. One of ordinary skill in the art would have therefore been motivated to modify the claims of copending Application No. 17/058,335 to comprise a tumor antigen-binding site, wherein said tumor 
With respect to claim 15, Bander et al. teach that anti-PSMA antibodies of the invention may be scFv molecules, see column 4. In view of the teachings of Bander et al., one of ordinary skill in the art would have been motivated to prepare the protein of copending Application No. 17/058,335 to comprise a PSMA antigen-binding site that is an scFv, because the resultant protein would reasonably be expected to bind PSMA and be suitable for treating PSMA-expressing cancers.
As indicated above, Rader et al. teach or suggest that a bispecific antibody having a specificity for NKG2D and a tumor-associated antigen may be used in the treatment of cancers that express said tumor-associated antigen. One of ordinary skill in the art would have therefore been motivated to modify the invention of copending Application No. 17/058,335 and Bander et al. to comprise the anti-KNG2D antigen-binding region of Rader et al., because the resultant protein would reasonably be expected to be suitable for treating PSMA-expressing cancers. With respect to claim 2, it is noted that Rader et al. teach anti-human NKG2D antibodies that bind to the extracellular domain of human NKG2D. As indicated at Figure 3 of Shum et al. (J Immunol, 168: 240-252, 2002), the extracellular domain of human NKG2D and primate NKG2D appear to have identical amino acid sequences, and at p. 244, Shum et al. teach that “we have defined three very similar human NKG2D alleles and a single chimpanzee Pt-NKG2D allele. The sequences have a nucleotide identity of ~98.9%, demonstrating that NKG2D, like CD94, is a highly 
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 17/058,335 in view of Bander et al. and Rader et al.
This is a provisional nonstatutory double patenting rejection. 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 66, and 67 copending Application No. 17/045,016 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, because both sets of claims recite a protein that comprises an NKG2D antigen-binding site, and a tumor-associated antigen-binding site, such as a PSMA antigen-binding site, and an Fc domain that binds CD16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 66, and 67 copending Application No. 17/045,016 in view of Rader et al. (US PG PUB 2011/0150870, publication date: 03/23/2011), as evidenced by Shum et al (J Immunol, 168: 240-252, 2002).
The instant claims and those of copending Application No. 17/045,016 recite a protein that comprises an NKG2D antigen-binding site, and a tumor-associated antigen-binding site, such as a PSMA antigen-binding site, and an Fc domain that binds CD16.
NKG2D alleles and a single chimpanzee Pt-NKG2D allele. The sequences have a nucleotide identity of ~98.9%, demonstrating that NKG2D, like CD94, is a highly conserved gene.” Therefore absent evidence to the contrary, it is submitted that the anti-NKG2D antibody of Rader et al. binds to NKG2D in humans and non-human primates.
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 17/045,016 in view of Rader et al.
This is a provisional nonstatutory double patenting rejection. 

Claims 1, 15, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 66, and 67 copending Application No. 17/045,016 in view of Bander et al. (US PAT 7,514,078, issue date: 04/07/2009).

The teachings of Bander et al. are detailed above. Bander et al. teach antibodies that bind PSMA, and Bander et al. teach that said antibodies may be used to treat cancerous prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. One of ordinary skill in the art would have therefore been motivated to modify the claims of copending Application No. 17/045,016 to comprise the anti-PSMA antigen-binding site of Bander et al., because resultant invention would have reasonably been expected to specifically target prostate cells that express PSMA or non-prostatic tumors that have a vasculature that expresses PSMA. As such the bispecific antibody of copending Application No. 17/045,016 and Bander et al. would have reasonably been expected to treat PSMA-expressing cancers.
With respect to claim 15, Bander et al. teach that anti-PSMA antibodies of the invention may be scFv molecules, see column 4. In view of the teachings of Bander et al., one of ordinary skill in the art would have been motivated to prepare the protein of copending Application No. 17/045,016 to comprise a PSMA antigen-binding site that is an scFv, because the resultant protein would reasonably be expected to bind PSMA and be suitable for treating PSMA-expressing cancers.
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 17/045,016 in view of Bander et al.
This is a provisional nonstatutory double patenting rejection. 


The instant claims and those of copending Application No. 17/045,016 recite a protein that comprises an NKG2D antigen-binding site, and a tumor-associated antigen-binding site, such as a PSMA antigen-binding site, and an Fc domain that binds CD16.
The teachings of Moore et al. are detailed above. In view of the teachings of Moore et al., specifically that heterodimeric bispecific antibody formats enable the engagement of distinct target antigens, one of ordinary skill in the art would appreciate that antibodies specific for PSMA and NKG2D, could be delivered using the heterodimeric bispecific antibody format detailed above. One of ordinary skill in the art would have therefore been motivated to modify the invention of copending Application No. 17/045,016 to employ the use of the heterodimeric bispecific antibody format of Moore et al. The resultant method would comprise a limited number of combinations, either a) a bispecific antibody that comprises a Fab fragment specific for PSMA and an scFv specific for NKG2D and an IgG Fc region or b) a bispecific antibody that comprises an scFv specific for PSMA and a Fab fragment specific for NKG2D and an IgG Fc region, each of which would be expected to provide a therapeutic benefit to cancer patients having PSMA-expressing cancers. It is known in the art that CD16 is an Fc receptor found on immune cells that binds IgG. 
With respect to claim 30, it is noted that the claim does not require that the Fc domain of the invention comprises a particular amino acid sequence. The claim only requires that the Fc domain of the invention comprises an amino acid sequence that is at least 90% identical to amino acids 234-332 of a human IgG1 antibody. Given that the heterodimeric bispecific antibody of 
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 17/045,016 in view of Moore et al.
This is a provisional nonstatutory double patenting rejection. 

Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 66, and 67 copending Application No. 17/045,016 in view of Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014) as applied to claims 1, 28-30, 32, and 33, and further in view of Parren et al. (US PG PUB 2015/0353636, publication date: 12/10/2015).
The instant claims and those of copending Application No. 17/045,016 recite a protein that comprises an NKG2D antigen-binding site, and a tumor-associated antigen-binding site, such as a PSMA antigen-binding site, and an Fc domain that binds CD16.
The teachings of Moore et al. are detailed above. In view of the teachings of Moore et al., specifically that heterodimeric bispecific antibody formats enable the engagement of distinct target antigens, one of ordinary skill in the art would appreciate that antibodies specific for PSMA and NKG2D, could be delivered using the heterodimeric bispecific antibody format detailed above. One of ordinary skill in the art would have therefore been motivated to modify the invention of copending Application No. 17/045,016 to employ the use of the heterodimeric bispecific antibody format of Moore et al. The resultant method would comprise a limited 
With respect to claim 30, it is noted that the claim does not require that the Fc domain of the invention comprises a particular amino acid sequence. The claim only requires that the Fc domain of the invention comprises an amino acid sequence that is at least 90% identical to amino acids 234-332 of a human IgG1 antibody. Given that the heterodimeric bispecific antibody of Moore et al. comprises a human IgG1 Fc region, it is submitted that the heterodimeric bispecific antibody of copending Application No. 17/045,016 and Moore et al. meets the limitation of a protein that comprises an Fc region, wherein said Fc region comprises an amino acid sequence that is at least 90% identical to amino acids 234-332 of a human IgG1 antibody.
With respect to claim 31, the teachings of Parren et al. are detailed above. One of ordinary skill in the art would have been motivated to modify the protein of copending Application No. 17/045,016 and Moore et al. to comprise the Fc region modifications of Parren et al., because the resultant invention would be expected to display improved CDC activity, which would be expected to improve the efficacy of the invention of copending Application No. 17/045,016.
Therefore the instant claims are prima facie obvious over the claims of copending Application No. 17/045,016 in view of Moore et al. and Parren et al.
This is a provisional nonstatutory double patenting rejection. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642